Mark C. Hoyt, OSB No. 923419
mark@shermlaw.com
Justin M. Thorp, OSB No. 974154
justin@shermlaw.com
SHERMAN SHERMAN JOHNNIE & HOYT LLP
693 Chemeketa Street NE
Salem, Oregon 97301
Telephone: 503-364-2281
Facsimile: 503-370-4308

Louis D. Lopez (Admitted Pro Hae
in Case No. 3:19-cv-00615-MO)
llopez@fclaw.com
Philip L. Brailsford (Admitted Pro Hae
in Case No. 3:19-cv-00615-MO)
pbrailsford@fclaw.com
FENNEMORE CRAIG, P.C.
2394 E. Camelback Road, Suite 600
Phoenix, Arizona 85016
Telephone: 602-916-5000
Facsimile: 602-916-5999

Attorneys for Plaintiff
Southwest Behavioral & Health Services, Inc.




                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

SOUTHWEST BERAVI ORAL & HEALTH                 Case No. 3:19-cv-01528-MO
SERVICES, INC., an Arizona corporation,

                  Plaintiff,
                                                        ORDER GRANTING
           v.                                  UNOPPOSED MOTION TO DISMISS
                                               WITHOUT PREJUDICE
ENSOFTEK, INC., an Oregon corporation,

                  Defendant.




PROPOSED ORDER GRANTING UNOPPOSED MOTION TO DISMISS WITHOUT PREJUDICE
                                                                           PAGE   1
15237114
                                             ORDER

Based on the foregoing unopposed motion to dismiss without prejudice and the parties'

stipulation, good cause appearing,

IT IS ORDERED that Case No. 3:19-cv-01528-MO (formerly Case No. CV2019-006488 and

Case No. 2: l 9-cv-03398-MHB) and all pending motions to the Arizona Suit shall be dismissed

without prejudice.

IT IS FURTHER ORDERED that except for defenses that existed at the time that SBHS filed its

original complaint (the Arizona Suit), EnSoftek will not assert the defense of res judicata, claim

preclusion, issue preclusion, estoppel, failure to assert a compulsory counterclaim, or similar

procedural defenses to SBHS's counterclaim in the Oregon Suit. The timeliness of claims or the

validity of a statute of limitations (or lac hes) defense will relate back to the filing date of the

claims of the Arizona Suit.

IT IS FUTHER ORDERED, that attorney's fees and costs accrned in the Arizona Suit will be

decided at the conclusion of the Oregon Suit (Case No. 3:19-cv-00615-MO), if appropriate.




                                                     The Honorable Michel


                                                          ,_co/r(f 1


PROPOSED ORDER GRANTING UNOPPOSED MOTION TO DISMISS WITHOUT PREJUDICE
                                                                                            PAGE2
15237114
